DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-4, 6-11, 13-16, 19-22, and 24 are pending and are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-4, 6-11, 13-16, 18-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a protective film for heat bending a resin substrate, comprising: a base material layer; and a pressure sensitive adhesive layer positioned between the base material layer and the resin substrate and adhered to the resin substrate” however there is no antecedent basis for “the resin substrate” given that the phrase “for heat bending a resin substrate” is an intended use limitation and does not positively recite “a resin substrate.”
Appropriate correction or clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	4.	Claims 1-4, 6-11, 13-16, 18-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIDA et al. (US 2011/0281067 A1).  
	YOSHIDA et al. disclose a surface protective film (equivalent to the protective film of the claimed invention) that includes a back surface layer
(equivalent to the first layer positioned on a side opposite to the pressure sensitive adhesive layer of the claimed invention); a base material layer
(equivalent to the second layer positioned on a side facing the pressure sensitive adhesive layer of the claimed invention); and a pressure-sensitive adhesive layer (equivalent to the pressure sensitive adhesive layer of the claimed invention) in the stated order. In a preferred embodiment, the above-mentioned base material layer includes at least one kind selected from the group consisting of a polymer obtained from an -olefin having 2 to 12 carbon atoms (meeting the limitation that the first layer comprises a polyolefin) and an ethylene-vinyl alcohol copolymer. Examples of the polymer obtained from the -olefin having 2 to 12 carbon atoms include a homopolymer and a copolymer each obtained by polymerizing at least one kind of .alpha.-olefin having 2 to 12 carbon atoms such as ethylene, propylene, or (meeting the limitations of claim 3, 4, 10, and 11). A thermoplastic pressure-sensitive adhesive may also be used as the above-mentioned pressure-sensitive adhesive.  A material for forming the thermoplastic pressure-sensitive adhesive is, for example, a styrene-based 
elastomer, a polyolefin, and an acrylic thermoplastic resin. Those materials may be used alone or in combination. [0055] Specific examples of the above-mentioned styrene-based elastomer include: styrene-based AB-type diblock copolymers such as a 
styrene-ethylene-butylene copolymer (SEB) (meeting the limitations of claim 3, 4, 10, and 11); styrene-based ABA-type triblock copolymers such as a styrene-butadiene-styrene copolymer (SBS), a hydrogenated product of SBS (styrene-ethylene-butylene-styrene copolymer (SEBS)), a styrene-isoprene-styrene copolymer (SIS), a hydrogenated product of SIS (styrene-ethylene-propylene-styrene copolymer (SEPS)), 
styrene-based ABABA-type pentablock copolymers such as styrene-butadiene-styrene-butadiene-styrene (SBSBS). The surface protective film may further have any appropriate other layer as required (not shown).  The other layer may be provided at any position except the side of the back surface layer where the base material layer is not placed. The surface protective film can also be effectively utilized in the prevention of a flaw or dirt that arises at the time of the working or conveyance of an adherend such as a metal plate, a coated steel plate, or an optical film by being attached to the adherend. (See Abstract, paragraphs 0001, 0014, 0016, 0017, 0018, 0021, 0032-0036, 0049-0058, 0068, 0069, and 0180). With regards to the limitation that a residual ratio of an area where the pressure sensitive adhesive layer remains is 5% or less when heating the protective film at 145°C for 30 minutes in a state that the protective film is being interposed between two attaching substrates formed of polycarbonate and having a dimension of 30 cm in length x 30 cm mn width x 2.0 mm in thickness, peeling off the attaching substrate on the side of the pressure sensitive adhesive layer under the conditions of a temperature of 25°C, a peeling angle of 90° and a pulling speed of 1,000 mm/min and viewing a surface of the attaching substrate in a plan view, and the limitation that the melt flow rate of the polyolefin in the pressure sensitive adhesive layer, which is measured under the conditions of a heating temperature of 230°C and a load of 2.16 kef in conformity with JIS K7210, is in a range of 0.5 g/10 min to 10.0 ¢/10 min., the Examiner takes the position that such a limitation is inherent in the protective film taught by YOSHIDA et al. given that the chemical composition of the materials used and the structure of the protective film as taught by YOSHODA et al. and that of the claimed invention are identical. With regards to the claims reciting that the protective films are attached to both surfaces of the resin substrate, it is again pointed out that “a resin substrate” is not positively recited in any of the claims. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by any issued patent. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787